DETAILED ACTION
Claims 1-13 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.  	Claims 1-13 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A solid-state imaging element comprising: 
  	a pixel array section having a readout pixel from which a pixel signal proportional to an amount of incident light is read out and a reference pixel having characteristics similar to those of the readout pixel; and 
  	a readout load section that forms a differential amplification circuit together with the readout pixel and the reference pixel and that inputs, to the reference pixel, a pseudo-dark current signal corresponding to a dark current signal that occurs in the readout pixel so as to cancel the dark current signal.”

   	The closest prior art of record relied upon is Sakakibara et al (US 2008/0258047 A1) which discloses a solid state image pickup device comprising unit pixels and a readout load section that forms a differential amplification circuit together with the readout pixel and the reference pixel and that inputs, to the reference pixel, a pseudo-dark current signal corresponding to a dark current signal that occurs in the readout pixel so as to cancel the dark current signal (should be noted that pseudo-dark current, as disclosed by applicant, is an analog voltage signal or a current signal acquired by artificially generating a dark current component (dark current signal) that occurs in the unit pixel, the pseudo-dark current signal is a signal having the same amplitude and in phase with a dark current signal that occurs in the unit pixel).  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697